Citation Nr: 1417045	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-24 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut.  In May 2011, the Board remanded the issue of TDIU for further development.

In September 2008 the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  Service connection is in effect for a total right hip replacement, evaluated as 30 percent disabling, and for degenerative changes of the left hip, evaluated as 10 percent disabling.

2.  The Veteran's service-connected total right hip replacement and degenerative changes of the left hip do not preclude him from securing or following a substantially gainful occupation consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to the service-connected disabilities are not met.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A September 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in February 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a July 2011 medical examination and a May 2012 medical opinion, to obtain an opinion as to whether his service connected disabilities prevented him from securing and following substantially gainful employment.  The May 2012 opinion was rendered by a medical professional following a thorough review of the claims file, including the July 2011 examination.  The May 2012 opinion laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  TDIU

The Veteran contends he is entitled to a TDIU for his service connected total right hip replacement and degenerative changes of the left hip.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

The Veteran is presently service connection for a total right hip replacement, rated as 30 percent disabling, and degenerative changes of the right hip, rated as 10 percent disabling.  The combined rating for these disabilities is 40 percent.  Thus, he does not meet the minimum schedule requirement for a TDIU under 38 C.F.R. 
§ 4.16(a).  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The appellant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

In a January 2008 VA treatment record, the Veteran complained of persistent hip pain, which was made worse by "sitting, standing, and all positions."  The Veteran reported beginning truck driving lessons to augment his income.  July 2008 records clarified the Veteran had his own business of roofing.  

In July 2008, the Veteran underwent a VA examination in which he stated he experienced fatigue and lack of endurance because of his hips.  He stated he could not walk for more than 30 minutes, and could not play with his kids, or engage in sporting activities, including football, basketball, and baseball.  The Veteran endorsed difficulty lifting more than 20 pounds, or bending down.  He reported primarily supervising his crew while roofing.

In his July 2008 claim, the Veteran stated he could not hold a steady job due to his injuries.

In a September 2008 DRO hearing, the Veteran discussed the limitation in range of movement in his hips, and stated again that he was unable to play sports, or chase his niece.  He further reported having to pull himself up the stairs, and stated he used support bars while in the bath.

January 2009 VA treatment records showed subjective complaints of worsening pain in the hips, and the Veteran reported that though he was a roofer by trade, he was unable to go on the roof now.  He also noted difficulty with daily activities and helping with the children.

In his February 2009 notice of disagreement, the Veteran asserted that he could barely get up in the mornings, and was no longer able to play with his children.  He further contended he was unable to play the sports he once loved, and could not work due to the fact he was now a truck driver and could not push the clutch on the tractor trailers.

In a May 2009 VA examination, the Veteran stated that prolonged sitting for more than 20 minutes, walking, and climbing stairs are some of the aggravating factors.  He denied use of crutches, brace, cane, or corrective shoes.  The Veteran reported working as a self-employed roofer, but stated that due to his bilateral hip pain, he was unable to perform his duties as a roofer.  The Veteran stated that for the past five years he had limited his activities and now only performs sedentary tasks.

June 2009 VA treatment records show the Veteran underwent a total right hip replacement.

In July 2011, the Veteran underwent a VA examination for his hips.  The examiner determined the range of motion (ROM) of the hips, and listed the disability's impact on occupational activities as: decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength in the lower extremity, and pain.  The Veteran reported being unemployed, and listed work problems resulting from his disability as including assignment to different duties, and absenteeism.  Moderate effects on daily activities included chores, exercise, bathing, dressing, toileting and driving.  Severe effects on travelling were noted, and the Veteran reported sports and recreation were totally prevented.  The examiner concluded there was insufficient objective medical evidence to opine that it is as least as likely as not that the Veteran' service connected hip disabilities render him unable to secure or follow substantially gainful occupation.

In a May 2012 VA opinion, the physician reviewed the claims file, as well as medical evidence collected during a July 2011 VA examination regarding the hips.  The examiner concluded that it was less likely as not that the Veteran's service connected hip disabilities render him unable to secure or follow a substantially gainful occupation.  The physician reviewed the range of motion (ROM) results from the July 2011 VA examination and determined there was a functional level of hip range of motion.  In addition, the physician noted the reports of the Veteran's imaging studies do not report radiographic findings often associated with septic or aseptic loosening of the Veteran's hip implants or other failure of the implants.  As a result, the physician concluded that it is less likely as not that the Veteran's service connected hip disabilities render him unable to secure or follow a substantially gainful occupation.  Last, the physician opined it is at least as likely as not that individuals with functional hip ROM following total hip arthroplasty surgery and the absence of radiographic findings consistent with aseptic or septic loosening of the hip implants or other failure of the hip implants can secure or follow a substantially gainful occupation.

Following a careful and considered review of the evidence, the Board observes that the objective evidence as to the severity of the Veteran's service-connected condition does not show that the conditions would render him incapable of performing the physical tasks required for gainful employment.  A review of the record indicates that the Veteran has a work history as a truck driver and as a self-employed roofer. Although the Veteran has noted varying interference with daily activities and reports unemployment due to trouble performing job related duties and absenteeism, the May 2012 examiner determined that the Veteran's service-connected hip disabilities did not prevent substantially gainful employment, nor would the Veteran's type of disability typically prevent an individual from gaining and maintaining substantially gainful employment.  It is well to observe that the May 2012 VA examiner considered the functional level of the Veteran's hips, as well as the radiographic results showing no septic loosing or implant failure, which suggests that the Veteran remains capable of performing the physical acts that would comport with his occupational history.  Under the circumstances of this case, there is nothing in the record, which takes the Veteran's outside of the norm of similarly situated Veteran's with a similar disability rating.  Hence, the Board determines that the evidence, overall, does not support a finding that the Veteran's service-connected right hip replacement and left hip degenerative changes prevent him from securing or following a substantially gainful occupation.  Therefore, the preponderance of the evidence is against a TDIU rating, to include on an extra-schedular basis.  The appeal is denied.



ORDER

Entitlement to TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


